Citation Nr: 0104262	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-23 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Service connection for hearing loss and an ear disorder 
characterized as drainage of the ears.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 through June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision in 
which the RO denied service connection for hearing loss and 
drainage of the ears.  The veteran filed a timely notice of 
disagreement and his appeal has been perfected to the Board.


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  For VA purposes, defective 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000 or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2000). 

Pertinent to the issue on appeal, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law defines VA's duty 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim, and eliminates from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superseding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded).  As part of that assistance, the VA must make 
reasonable efforts to obtain records (including private 
records) that the claimant sufficiently identifies.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000).  In addition, VA must provide a 
medical examination or medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  Id.  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Following a complete review of the claims folder, the Board 
finds that further development is warranted to comply with 
the provisions of the Veterans Claims Assistance Act of 2000.  
The veteran's service medical records show that in August 
1953, the veteran reported continual "buzzing" in both ears 
after firing a .45 caliber automatic pistol. The service 
medical records are otherwise negative for complaints, 
treatment, or diagnoses of otolaryngological disorders.

The claims file also contains an examination report issued in 
conjunction with the veteran's enlistment application to the 
Air National Guard (ANG), dated July 1976.  Audiological 
testing reported 15, 15, 15, 25, 45, and 45 decibels in the 
right ear and 20, 20, 15, 40, 35, and 35 in the left ear at 
500, 1000, 2,000, 3,000, and 4,000 Hertz, respectively.  
There is no further evidence in the file concerning any 
National Guard or Reserve service, but such should be 
verified and any records developed therein obtained for 
appellate review.  

Post-service private treatment records include a letter from 
Dr. Eugene F. Paluso of Washington Hospital, in Washington, 
Pennsylvania.  The letter, undated, contained a list of 
repeated diagnoses of ear ailments and otitis media from 
January 1978 through February 1992.  The treatment records 
related to these diagnoses have not been obtained for 
association with the claims folder.  Post-service private 
treatment records also include an audiological test performed 
by Dr. Paluso's office in June 1976.  The test reported pure 
tone air conduction thresholds (reported in ISO) as follows:  
in the right ear 20, 20, 25, 90, and 65 decibels at  500, 
1000, 2,000, 4,000 and 8,000 Hertz, respectively; and in the 
left ear 20, 15, 15, 55, 45 decibels at 500, 1000, 2,000, 
4,000, and 8,000 Hertz, respectively. In January 1978, 
another audiological test was performed and had similar 
outcomes. 

There is no evidence in the record pertaining to hearing loss 
or an ear disorder during the period from 1955, when the 
veteran was discharged from service, until 1976.  Although 
the RO has made a request for same, the veteran should be 
given another opportunity to provide such evidence, which 
would be useful in the adjudication of this case.

Post-service VA medical records show a series of visits to 
Pittsburgh VA Medical Center (VAMC) concerning the veteran's 
hearing loss.  In October 1998, the veteran complained of 
constant tinnitus in both ears dating back to the 1950's, 
after "some shooting." Audiological tests revealed Speech 
Reception Thresholds (SRT) at 40 decibels in the right ear 
and 35 decibels in the left ear.  His speech discrimination 
scores were 68 percent at 80 decibels in the right ear and 92 
percent at 80 decibels in the left ear.  The examiner 
diagnosed the veteran with asymmetrical sensorineural hearing 
loss (SNHL) in both ears, and requested that the veteran be 
fitted with a hearing amplification device.  During an ENT 
consultation, dated November 1998, the veteran reported that 
he had hearing loss and tinnitus in both ears since a 1953 
firing range incident.  He also commented that he 
occasionally participated in rifle shooting. 

At present, the results of the veteran's audiometric tests 
from Washington Hospital in June 1976, from his ANG 
examination in July 1976, and from his VA examination in 
October 1998 show that the veteran's hearing disability meets 
the regulatory requirements set forth above.  Private 
treatment records also contain current diagnoses of drainage 
of the ears, from January 1978 through February 1992 .  
Furthermore, there is evidence that the veteran suffered 
acoustic trauma while in service.  For service connection 
purposes, however, the question remains whether the acoustic 
trauma, or any other in-service disease or injury to which 
the veteran was exposed, was the cause of the current hearing 
loss and ear drainage, as claimed by the veteran.  There is 
no medical opinion from any physician of record in this case 
which links the veteran's current hearing loss and ear 
drainage to his in-service acoustic trauma, or any other in-
service disease or injury.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should verify any periods of 
National Guard or Reserve service and 
obtain service medical records pertaining 
thereto.  

2.  The RO should obtain and associate 
with the claims file all pertinent 
medical records concerning treatment for 
otolaryngological disorders originating 
from the office of Dr. Eugene F. Paluso 
in Washington, Pennsylvania.  If the 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should be 
clearly documented in the veteran's 
claims file, and the veteran and his 
representative so notified.

3.  The veteran should be asked to 
identify any sources of information which 
would tend to show complaints, findings, 
treatment or diagnoses of the 
disabilities at issue, hearing loss and 
an ear disorder, which have not been 
obtained to date, with special attention 
to records compiled during the period 
from 1955 to 1976.  

4.  After associating with the claims 
file all available records received 
pursuant to the development requested 
above, the veteran should be afforded an 
appropriate VA otolaryngological 
examination to determine the nature and 
etiology of any current hearing loss and 
drainage of the ears.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, to include a 
complete copy of this REMAND.  All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  Following 
examination, the physician should render 
an opinion as to whether it is at least 
as likely as not that the veteran's 
current hearing loss and drainage of the 
ears is in any way related to his active 
military service, or whether it is due to 
other causes.  Prior to rendering such an 
opinion, the examiner should elicit from 
the veteran a detailed history of his ear 
and hearing problems, to include exposure 
to acoustic trauma during and after 
military service.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  If none of the requested development 
provides objective evidence of a nexus 
between the veteran's current hearing 
loss and drainage of the ears and any in-
service injury or disease, the RO should 
specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim.

7.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 has been 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

8.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
service connection for hearing loss and 
an ear disorder characterized as drainage 
of the ears, on the merits, in light of 
all applicable evidence of record and all 
pertinent legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate, and the recently 
amended/added statutory provisions 
pertaining to VA's duty to assist/notify 
a claimant.  The RO must provide adequate 
reasons and bases for all of its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

9.  If the benefits sought on appeal 
remain denied, both the veteran and his 
representative should be provided with 
an appropriate supplemental statement of 
the case and given the opportunity to 
respond within the applicable time 
before the claims file is returned to 
the Board for further review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need not act until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

